                           United States District Court
                                     for the
                           Southern District of Florida

Dimitri Patterson, Plaintiff,           )
                                        )
v.                                      )
                                          Civil Action No. 20-21028-Civ-Scola
                                        )
United States of America,               )
Defendant.

                     Order Denying Preliminary Injunction
       This matter is before the Court on the Plaintiff Dimitri Patterson’s
emergency 1 motion for preliminary injunction against the United States of
America. (ECF No. 1.) For the reasons set forth below, the Court denies
Patterson’s motion.
       This civil action suffers from at least two procedural defects. First, the
Court notes that no complaint has been filed in this case. The Federal Rules
provide that a “civil action is commenced by filing a complaint with the court.”
Fed. R. Civ. P. 3. Patterson filed a motion to enjoin “all Defendants and the State
of Florida named in the Verified Complaint, from obstruction and civil rights
violations.” (ECF No. 1 at 12.) However, the Plaintiff has not filed a complaint in
this case, nor is it clear which “Defendants” he seeks for the Court to enjoin
because only the United States is named in the motion’s heading. (Id. at 1.)
       Second, a preliminary injunction may be granted without notice to the
enjoined parties only if (1) “it clearly appears from specific facts . . . that
immediate and irreparable injury, loss, or damage will result to the applicant
before the adverse party . . . can be heard in opposition,” and (2) the applicant
“certifies to the court in writing efforts, if any, which have been made to give the
notice and the reasons supporting the claim that notice should not be required.”
Fed. R. Civ. P. 65(b).
       The Court has considered Patterson’s motion, and it has determined that
an injunction issued without notice is not appropriate in this case. Accordingly,
the Plaintiff’s motion for preliminary injunction (ECF No. 1) is denied. The Court
further orders as follows:

     1. Patterson must file a complaint in this case by April 8, 2020.



        The Court issued an order determining that emergency circumstances
        1

are not present and notifying the plaintiff that the case will be handled in the
ordinary course. (ECF No. 4.)
   2. Patterson must serve the complaint on the Defendants 90 days after he
      files the complaint in accordance with the Federal Rules of Civil Procedure.

   3. Patterson must pay the appropriate filing fee with his complaint. Patterson
      is a serial filer as he has filed at least 12 civil rights complaints in the
      Southern District of Florida. According to his motion, Patterson is
      currently incarcerated. (ECF No. 1 at 7.) Pursuant to § 1915(g), a prisoner
      who has had three prior actions dismissed for frivolity, malice, or failure
      to state a claim is not allowed to proceed in forma pauperis unless he is in
      imminent danger of serious physical injury. 28 U.S.C. § 1915(g). Patterson
      has far exceeded the “three strikes” afforded to him. See Patterson v.
      Miami-Dade County, Case No. 18-cv-20241 (S.D. Fla. March 2, 2018)
      (Ungaro, J.); Patterson v. Miami-Dade County, Case No. 18-cv-20821 (S.D.
      Fla. March 7, 2018) (Altonaga, J.); Patterson v. Miami-Dade County, Case
      No. 19-cv-22149 (S.D. Fla. June 18, 2019) (Scola, J.).

The Court further warns that failure to comply with this order, will result in
sanctions, up to and including dismissal. See Fed. R. Civ. P. 16(f).
      Done and ordered at Miami, Florida, on March 25, 2020.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
